Citation Nr: 1029332	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-25 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Veteran's August 2006 Substantive Appeal specified that he 
wished to appeal the issue of entitlement to service connection 
for posttraumatic stress disorder (PTSD) to the Board.  The RO, 
however, established service connection for PTSD in an October 
2009 rating decision.  That action represented a complete grant 
of benefits on appeal, and the Veteran has not filed a Notice of 
Disagreement or Substantive Appeal for this decision.  
Accordingly, only the Veteran's claim for an increased initial 
rating for his service-connected hearing loss is properly before 
the Board.  

The Veteran also stated in his Substantive Appeal that he wished 
to offer testimony at a videoconference hearing before a member 
of the Board.  After he was scheduled for such a hearing, the 
Veteran wrote in a May 2010 statement that he no longer desired 
to testify.  This case thus need not be remanded to schedule the 
Veteran for a hearing.  


FINDING OF FACT

The average puretone threshold in decibels in an authorized 
audiological evaluation in April 2005 was 54 in the right ear and 
50 in the left.  Speech recognition scores using the Maryland CNC 
word lists were 80 percent in the right ear and 80 percent in the 
left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1 (2009).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2009).  
Also, examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be considered 
from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2 (2009).  

The Veteran first sought service connection for his bilateral 
hearing loss in October 2004.  After the Veteran underwent a VA 
examination in April 2005, the RO established service connection 
for his bilateral hearing loss in a May 2005 rating decision, 
assigning a 10 percent rating.  The Veteran thereafter filed a 
Notice of Disagreement, and the RO issued a Statement of the Case 
in June 2006.  After the Veteran filed his Substantive Appeal, 
the RO has issued two subsequent Supplemental Statements of the 
Case in March 2009 and October 2009.  

Claims for increased ratings for hearing loss are governed by a 
schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Examinations are conducted using the controlled speech 
discrimination tests in conjunction with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold average," as 
used in Tables VI and VIa, is the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  The 
appropriate rating is then determined by finding the intersection 
point for the two Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 
provides:

(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will 
be evaluated separately.
(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated 
separately.

In an April 2005 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
60
70
54
LEFT
25
50
60
65
50

The average puretone threshold in the right ear was thus 54, and 
the average threshold in the left was 50.  Speech recognition 
ability of 80 percent in the right ear and of 80 in the left ear 
was recorded.  

The Veteran also submitted the results of a private audiological 
test from October 2004.  The individual thresholds for each ear 
are in the form of a graph and not a breakdown of the results, 
and it has been held the Board is not in a position to interpret 
the individual thresholds.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  The record does note that the Veteran had speech 
discrimination scores of 84 percent in the right ear and 96 
percent in the left.  

Though there is a wealth of other evidence in the Veteran's 
claims file, this evidence ultimately has little effect on the 
Board's decision here.  Most of this evidence concerns the 
Veteran's on-going mental health and cardiac treatment.  To the 
extent that his hearing loss is mentioned, there are no results 
of audiological testing for the Board to analyze.  Further, 
though the record is replete with statements from the Veteran, 
most of these statements concern the Veteran's now granted claim 
for service connection for PTSD.  The Veteran has not made any 
specific mention of the severity of his bilateral hearing loss or 
how it affects his life.  

In evaluating the Veteran's bilateral hearing loss, the Board 
notes that his hearing loss is not exceptional as defined by the 
applicable regulation.  The April 2005 examination did not reveal 
that the Veteran had hearing loss of 55 decibels or more at each 
of the four frequencies.  The Veteran also does not have hearing 
loss of 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  His hearing loss is thus not exceptional.  
38 C.F.R. § 4.86.

The results of the April 2005 VA examination show a more severe 
level of hearing loss than the results of the Veteran's 
incomplete private examination.  Under Table VI contained in 
Diagnostic Code 6100, both the right ear and left ear average 
pure tone thresholds and speech recognition scores correspond to 
Level IV.  The intersection point for these Levels under Table 
VII corresponds with the 10 percent rating that has been 
assigned.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is appropriate; "initially, there must be 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code includes 
the specific manifestations of the Veteran's bilateral hearing 
loss.  The first Thun criterion is thus satisfied, and the 
Board's inquiry ends here.  

Again, the Board finds that the average puretone threshold in 
decibels in an authorized audiological evaluation in April 2005 
was 54 in the right ear and 50 in the left.  Speech recognition 
scores using the Maryland CNC word lists were 80 percent in the 
right ear and 80 percent in the left ear.  The Board thus 
concludes that the criteria for a 20 percent rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.85, 4.86 DC 6100.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service connection 
for this issue was granted in a May 2005 rating decision.  The 
Veteran is now appealing the downstream issue of the initial 
rating that was assigned.  Therefore, additional VCAA notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, 
records from the Social Security Administration, and records of 
the Veteran's private medical treatment.  

The Veteran was afforded a VA compensation and pension 
examination in April 2005.  In its July 2010 brief, the Veteran's 
representative contended that - based on the amount of time since 
the Veteran's previous examination - the Veteran should be 
afforded a new examination to determine his current level of 
disability.  The Board notes, however, that the passage of time 
alone does not trigger the need for a new examination. See 
VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 182 (2007) ("Although evidence submitted between 
the date of the regional office's decision and the Board's review 
of that decision could, in particular instances, conceivably 
require that a new medical examination be provided, the mere 
passage of time between those events does not.").  Instead, a 
reexamination is required when "evidence indicates there has 
been a material change in a disability or that the current rating 
may be incorrect."  38 C.F.R. § 3.327(a) (2009). This regulation 
clearly contemplates the submission of "evidence" as the 
prerequisite for a reexamination and such a reading is consistent 
with the Court of Appeals for Veterans Claims' jurisprudence on 
this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that VA was required to provide a new examination 
only after the claimant submitted evaluations from his 
rehabilitation counselor regarding his mental condition).  

Here, however, there is no evidence that the Veteran's disability 
has increased in severity since the time of his previous 
examination.  The Veteran himself has made no statements 
regarding the current level of severity of his disability, nor 
has he stated that his hearing has further deteriorated.  There 
is also no medical evidence showing increased complaints of or 
treatment for the Veteran's bilateral hearing loss.  Absent this 
evidence, the Board need not remand the Veteran's claim for a 
reexamination.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating in excess of 10 percent for the Veteran's 
service-connected bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


